Case 1:13-cv-05401-NLH-ZNQ Document 116 Filed 05/23/21 Page 1 of 6 PageID: 991




                                                                              May 23, 2021
VIA ECF
The Honorable Zahid N. Quraishi
U.S. District Court for the District of New Jersey
Mitchell H. Cohen Building and U.S. Courthouse
4th and Cooper Streets
Camden, New Jersey 08101

                        RE:     Ellaisy v. City of Atlantic City, et al., 13-CV-5401

 Dear Judge Quraishi,

          Please accept this letter brief in opposition to the City of Atlantic City’s motion for
 sanctions against Plaintiff, falsely claiming that undersigned counsel produced confidential
 documents in violation of a valid court order. The City’s argument is frivolous, designed entirely
 to delay these proceedings, harass the Plaintiff, and needlessly drive up the cost of litigation.
 Rather than meet its own discovery obligations, the City has spent dozens of hours, fighting a
 losing issue that has not only wasted Plaintiff’s time but this Court and the District Court’s time
 bringing meritless appeals. Ellaisy v. City of Atl. City, 2021 U.S. Dist. LEXIS 24403 (D.N.J. Feb.
 9, 2021) Indeed, counsel for the City, Mr. Fairbairn, has brazenly misled this Court in a number
 of ways that run afoul of his duty to show candor to the tribunal. Arguably, this Court should
 strike the City’s papers where it failed to: (1) identify or attach the specific order(s) undersigned
 counsel is alleged to have violated; and (2) identify the confidential documents that were
 allegedly produced in violation of an unspecified DCO. Neither undersigned counsel nor this
 Court should have to do the City’s work for it, and this Court cannot sanction Plaintiff on the
 City’s word. As set out, infra, this Court should order Mr. Fairbairn to show cause why he has
 not violated Fed. R. Civ. P. 11(b).

         Undersigned counsel has sued the City of Atlantic City in the United States District Court
 for the District of New Jersey in the following cases:

                Adams v. City of Atlantic City, et. al., 2013-cv-07133
                Castellani v. City of Atlantic City, et. al., 2013-cv-05848
                Costantino v. City of Atlantic City, et. al., 2013-cv-06667
                Harrison v. City of Atlantic City, et. al., 2014-cv-06292
                Jones, et. al. v. Abrams et. al., 2017-cv-13843
                Moore v. City of Atlantic City, et. al., 2014-cv-05092
                Stadler v. Abrams, et. al., 2013-cv-02741


                                                  1
Case 1:13-cv-05401-NLH-ZNQ Document 116 Filed 05/23/21 Page 2 of 6 PageID: 992




         Because the foregoing cases had significant factual and legal overlap, the City of Atlantic
 City (through its counsel Todd Gelfand who represents the defendant officers in this case)
 proposed a Consent Order that declared that discovery documents produced and exchanged in
 Costantino, Castellani, Adams, and Harrison “shall be considered as if the discovery has been
 taken and/or exchanged in and for purposes of each of the four above-captioned cases, as if it had
 been produced, taken or exchanged individually in each case . . .” [Ex. A – Consent Orders
 Dated 1/17/17]. The Consent Orders were signed by all parties (including undersigned counsel)
 and entered by the Honorable Magistrate Judges Ann Marie Donio and Joel Schneider. Id.
 Furthermore, the City of Atlantic City, through different counsel, Mr. Fairbairn, entered into a
 stipulation with Plaintiffs via undersigned counsel in the Stadler and Moore cases, agreeing that
 discovery produced in Castellani, Costantino, and Adams was deemed produced in the Stadler
 and Moore cases. [Ex. B – Stipulations Entered in Stadler on 9/22/2016 and Moore on
 9/20/2016] In short, every document produced by the City in cases handled by undersigned
 counsel were deemed produced in corollary cases, a procedure that benefitted the City since it
 was not obligated to reproduce the same documents multiple times. This is an important fact,
 notably omitted by Mr. Fairbairn, because discovery produced by the City was covered by
 multiple DCOs, including the DCOs that Judge Schneider amended to allow Plaintiff’s
 production of the materials.

         After filing her appearance in the above-captioned matter on 9/25/2019, undersigned
 counsel advised Mr. Fairbairn that she wished to produce discovery materials from the prior
 Atlantic City cases in this case as had been done in all prior Atlantic City cases in which she had
 participated so as to streamline discovery and avoid duplicative motion practice. Undersigned
 counsel, of course, agreed that the material would remain under a DCO entered in this case.
 Contrary to Mr. Fairbairn’s suggestion that undersigned counsel acted intentionally to disregard
 the DCOs entered in the Atlantic City cases, undersigned counsel went out of her way to flag this
 issue in the initial Joint Discovery Plan filed on April 1, 2020. [Dkt. No. 65] During an initial
 status conference on May 6, 2020, Judge Schneider asked the parties to meet and confer on the
 matter, but the parties reached an impasse after the City took the unreasonable position that it
 would not agree to amending any DCOs to allow Plaintiff to produce the relevant documents to
 Borgata.1
 1
   To put this issue in perspective, Plaintiff never sought to produce confidential documents to third-parties but
 merely sought to produce the material to the Borgata Defendants, the only parties to this litigation who did not
 already have the documents. The documents originated with the City and were in the possession of counsel for the
 individual defendant officers. Thus, even if Plaintiff had failed to raise the issue with the court, Plaintiff could not
 have violated the protective order by producing documents back to the City, the originating source, or to parties who
 already had them. In the end, the City simply objected to undersigned counsel producing the materials to Borgata.
 And ultimately filed a losing appeal on this frivolous issue.


                                                            2
Case 1:13-cv-05401-NLH-ZNQ Document 116 Filed 05/23/21 Page 3 of 6 PageID: 993




         On May 15, 2020, Plaintiff produced to opposing counsel comprehensive initial Rule
 26(a) disclosures identifying those documents in counsel’s possession by bate-stamp that
 Plaintiff intended to use to support his claims. On May 18, 2020, Plaintiff then filed a letter with
 the Magistrate Judge, asking him to modify the DCOs in other Atlantic City cases so as to allow
 undersigned counsel to produce the material identified in Plaintiff’s Rule 26(a) disclosure which
 were attached for the court’s review. (Dkt. No. 70) The City filed a written opposition. And
 Judge Schneider held a hearing on the dispute on June 2, 2020. (Ex. C – Transcripts from June 2,
 2020 Hearing.)

        After oral arguments on the matter, Judge Schneider issued a fulsome oral ruling from the
 bench, citing authority and explaining his reasoning and rationale for granting Plaintiff’s motion
 to amend the old DCOs so as to allow undersigned counsel to produce discovery in those cases.
 Judge Schneider ruled:

                At the end of the day, the Court sees absolutely zero prejudice to Atlantic
        City. We’re talking about documents that have been produced in other similar but
        not identical cases. Atlantic City is familiar with the documents, and perhaps most
        importantly the documents are going to be produced in this case under a DCO.
        The documents are going to be used for a limited purpose and disclosed to limited
        people.
                So in sum, the Court’s going to enter an order directing Atlantic City’s
        counsel to send Appendix S [the Proposed DCO for this case] to the Court within
        one week. I’ll sign it and enter it. And the Court’s going to enter an order
        primarily relying on Levine case because the Court finds good case to amend the
        old DOCS and permit plaintiff to disclose the previously designated confidential
        documents in this case. [Ex. C at pgs. 18-19]

         At the close of the hearing, Mr. Fairbairn informed Judge Schneider that he had
 circulated a proposed DCO to all counsel and would forward it to the court. He did not
 indicate that he had any intention of appealing the Court’s order. On June 10, 2020, Judge
 Schneider entered the DCO in this case. (Dkt. No. 77) And on June 15, 2020, pursuant to
 the Court’s June 2, 2020 order and pursuant to the DCO in this case, undersigned counsel
 made a large production of documents to the parties previously obtained from the City in
 other Atlantic City cases, a small percentage of which was marked confidential.

        On June 18, 2020, Mr. Fairbairn sent undersigned counsel an email claiming that
 undersigned counsel had violated some order (he did not specify which one) apparently
 under the theory that Judge Schneider’s June 2, 2020 written order did not become



                                                  3
Case 1:13-cv-05401-NLH-ZNQ Document 116 Filed 05/23/21 Page 4 of 6 PageID: 994




 effective until it was entered on the docket. Mr. Fairbairn now claims in his motion
 papers that Plaintiff should be sanctioned for “produc[ing] thousands of pages documents
 protected by DCOs without receiving any order from the Court modifying those DCOs.”
 (City Lt. Br. at 2) This statement is nothing short of a lie.

         First of all, Mr. Fairbairn did not identify a single, let alone thousands, of
 “Confidential” documents that he claims were produced in violation of a DCO. The best
 he offers is generalized and conclusory assertions. Asking that a party be sanctioned is
 serious business, Mr. Fairbairn’s failure to specifically identify a single violation is fatal
 to his claim and justifies Rule 11 sanctions.

          Secondly, and most importantly, Plaintiff’s production of discovery documents
 was made pursuant to a valid order entered by Judge Schneider on June 2, 2020.2 Judge
 Schneider’s comprehensive oral order issued from the bench on June 2, 2020 was a valid
 order on which Plaintiff had every right to rely. United States v. Scarfo, 263 F. 3d 80, 88
 (3d Cir. 2001) (acknowledging that an oral order possessed full judicial force and effect
 and further holding that the order’s oral status did not alter its appealability even if the
 judge indicated he would issue a written order and failed to do so). Notably, the City did
 not move to stay that order or file a prompt objection with the District Court. Thus,
 Plaintiff’s production of materials was made on June 15, 2020 in accordance with Judge
 Schneider’s ruling and pursuant to the DCO filed in this case. The City provides no
 authority whatsoever to suggest that Plaintiff was not authorized to rely on that order.

         It is true that Judge Schneider later acknowledged that he inadvertently failed to
 formally enter a written order, he made it perfectly clear in his brief text order that his
 “Opinion and Rulings” were contained in his oral order on June 2, 2020 (“the transcript
 of the June 2, 2020 oral argument set forth the Court’s Oral Opinion and rulings . .
 .”) (Dkt. No. 81) Judge Schneider formalized his order on July 8, 2020, amending DCOs
 in a number of specified cases, including Troso, Worrall, Kelly, Groark, Constantino,
 Moore, and Castellani. (Dkt. No. 82)



 2
   Mr. Fairbairn asserts that undersigned counsel was not and could not have been relying on Judge Schneider’s June
 2, 2020 order when she made the production of materials, because she did not even have the transcripts from the
 June 2, 2020 proceeding and insisted that the City order it (in connection with their appeal). This argument is
 ridiculous. Undersigned counsel hardly needed the transcripts to know what happened on June 2, 2020. She
 participated in the hearing and heard Judge Schneider make his ruling with her own two ears. And even if Judge
 Schneider indicated that a written order would follow his oral ruling, that statement did not change the force and
 effect of his June 2, 2020 order. Mr. Fairbairn provides no authority to the contrary.


                                                         4
Case 1:13-cv-05401-NLH-ZNQ Document 116 Filed 05/23/21 Page 5 of 6 PageID: 995




         For the first time in these papers, Mr. Fairbairn accuses undersigned counsel of
 violating Judge Schneider’s July 8, 2020 Order, because Plaintiff produced materials that
 were produced in the Adams, Stadler, and Harrison litigations and Judge Schneider did
 not amend the DCOs in those cases. Preliminarily, as Judge Schneider would
 acknowledge, and as the transcripts bear out, his Opinion and Findings entered on July 2,
 2020 did not specifically identify the DCOs he was amending and referred generally to
 the “old DCOs.” Plaintiff complied with that Order.

         But even if Judge Schneider’s June 2, 2020 oral order was limited by his July 8,
 2020 written order, as Mr. Fairbairn suggests, Plaintiff’s production was still in
 compliance with the written order since the production of documents was covered by one
 or more of the DCOs amended by Judge Schneider’s written order. As the Consent Order
 and Stipulations attached as Exhibits A and B reflect, because discovery was proceeding
 simultaneously in a number of Atlantic City cases, the parties agreed that discovery
 produced in one case was deemed produced in the other Atlantic City cases,
 notwithstanding the manner in which they were originally bate-stamped. For example, if
 certain documents were produced in Harrison or Adams they were also considered
 produced in Castellani and Costantino whose DCOs were amended by Judge Schneider.
 Mr. Fairbairn is perfectly aware of how discovery was produced in these Atlantic City
 cases since he is a signatory to two stipulations acknowledging that material produced in
 Costantino, Castellani, and Adams are deemed produced in Moore and Stadler. To add to
 the complexity, many documents were re-produced in multiple cases. In short, the parties
 previously agreed that discovery produced on Atlantic City case was deemed produced in
 the others. Even if some documents produced by Plaintiff reflect bate-stamps related to
 cases not identified in Judge Schneider’s written order, it does not mean that those same
 documents were not also produced in Costantino, Moore, and/or Castellani matters
 which were subject to Judge Schneider’s order. Again, Mr. Fairbairn hasn’t identified a
 single document that was produced by Plaintiff that was marked “Confidential” and was
 not also produced in discovery in connection with the DCOs amended by Judge
 Schneider.3

        Plaintiff did not violate any court order, but even if a rogue document slipped into
 the production that was not subject to the amended DCOs, it is difficult to conceive how

 3
   Mr. Fairbairn expresses outrage over Plaintiff’s production of materials from the Jones case, but fails to
 acknowledge that with the exception of one single document that is a matter of public record, Plaintiff only
 produced documents from Jones that were not marked “confidential.” Again, it is no surprise that Mr. Fairbairn
 insists on making conclusory allegations without specifically identifying the violations for which he claims Plaintiff
 should be sanctioned.


                                                           5
Case 1:13-cv-05401-NLH-ZNQ Document 116 Filed 05/23/21 Page 6 of 6 PageID: 996




 counsel’s actions could be considered “intentional.” But Plaintiff is in no position to
 respond to such an argument since Mr. Fairbairn failed to identify even a single
 document that he claims was produced contrary to any specific DOC.

         It is rich that the City has routinely failed to make timely disclosures to Plaintiff’s
 discovery requests, but somehow justified the filing of this frivolous motion for sanctions
 For the foregoing reasons, the City’s papers should be struck where they simply fail to
 identify what order(s) Plaintiff violated and how the order was specifically violated.
 Plaintiff was extremely conscientious about ensuring that materials in undersigned
 counsel’s care and custody were produced appropriately and in accordance with existing
 DCOs. It’s frankly absurd that undersigned counsel would purposefully violate a DCO
 with an intent to produce documents to Borgata after going through the trouble of pro-
 actively litigating the issue.


 Date: May 23, 2021                                     Respectfully Submitted,
                                                        /s/ JENNIFER BONJEAN

                                                        Bonjean Law Group, PLLC
                                                        750 Lexington Avenue, 9th Floor
                                                        New York, New York 10022
                                                        718-875-1850
                                                        jennifer@bonjeanlaw.com




                                                    6
